         Case 5:20-cv-03273-JWL Document 18 Filed 01/13/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



ROBERT P. WILLIAMS, IV,

              Petitioner,

              v.                                     CASE NO. 20-3273-JWL

COMMANDANT,
United States Disciplinary Barracks,
et al.,

              Respondents.


                              MEMORANDUM AND ORDER


       This matter is before the Court on Petitioner’s Motion for Writ of Mandamus (ECF No.

14). The Court has considered the motion, as well as Respondents’ Response (ECF No. 16) and

Petitioner’s Reply (ECF No. 17), and finds the motion should be construed as a motion for

discovery and should be granted.

       In his motion, Petitioner asks the Court to order Respondents to produce “an e-mail

communication between Mr. Christopher J. Moyer and Mr. R.R. Lamoureux, President of the

Navy Clemency and Parole Board, which Mr. Moyer read at the Petitioner’s Sept. 22, 2020,

Disciplinary and Adjustment Board.” ECF No. 14, at 1. Petitioner asserts it is a “key piece of

evidence” for his case. Id. Further, Petitioner attached to his Traverse documentation showing he

has attempted to obtain the email by an administrative request and through the Freedom of

Information Act.

       Respondents argue that Petitioner has not shown that a writ of mandamus is appropriate or

warranted in this situation. The Court agrees. “[M]andamus is a ‘drastic’ remedy that is ‘to be


                                               1
          Case 5:20-cv-03273-JWL Document 18 Filed 01/13/21 Page 2 of 3




invoked only in extraordinary situations.’” In re Antrobus, 519 F.3d 1123, 1124 (10th Cir. 2009)

(quoting Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 34, (1980)). “To prevail on a mandamus

petition, petitioner must show (1) a clear and indisputable right to the writ, (2) a plainly defined

duty on the part of respondent to perform a ministerial action, and (3) no other adequate remedy

is available.” United States v. McIntosh, No. CR 11-20085-01-KHV, 2018 WL 1806763, at *1

(D. Kan. Apr. 17, 2018) (citing Wilder v. Prokop, 846 F.2d 613, 620 (10th Cir. 1988)). Petitioner

has not shown that Respondents have a nondiscretionary duty to give him the email or that other

remedies are not available.

        However, courts have construed requests for mandamus as other motions in appropriate

circumstances. See id. (construing motion for mandamus as motion to return legal materials). This

is the kind of evidence that could be requested and produced through discovery in a regular civil

case. While habeas petitioners are not entitled to discovery as a matter of course, Bracy v.

Gramley, 520 U.S. 899, 904 (1997), the Rules Governing Habeas Corpus allow the Court, in its

discretion, to authorize discovery “for good cause shown”. Rule 6(a), Rules Governing Habeas

Corpus, foll. 28 U.S.C. § 2254. See Simpson v. Carpenter, 912 F.3d 542, 576 (10th Cir. 2018)

(“Good cause [for discovery] is established where specific allegations before the court show reason

to believe that the petitioner may, if the facts are fully developed, be able to demonstrate that he is

entitled to relief.”) (quotation omitted).

        The Court has considered Petitioner's request and concludes he has shown good cause for

discovery. The material Petitioner seeks appears to be sufficiently related to his claims of

constitutional error in this matter to warrant its inclusion in the record.




                                                   2
         Case 5:20-cv-03273-JWL Document 18 Filed 01/13/21 Page 3 of 3




       IT IS THEREFORE ORDERED BY THE COURT that Petitioner’s Motion for Writ of

Mandamus (ECF No. 14) be construed as a motion for discovery and be granted. Respondents

are ordered to provide Petitioner with a copy of the requested email on or before January 19,

2021. Respondents shall also file the email with the Court by the same date.

       IT IS SO ORDERED.

       Dated in Kansas City, Kansas, on this 13th day of January, 2021.



                                            S/ John W. Lungstrum
                                            JOHN W. LUNGSTRUM
                                            UNITED STATES DISTRICT JUDGE




                                               3
